Citation Nr: 0807139	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-41 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an earlier effective date prior to March 11, 
2002 for a grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in January 2008.  A transcript 
of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  In a November 2000 rating determination, the RO denied 
service connection for tinnitus.  The veteran was notified of 
this decision and did not perfect his appeal. Thus, the 
decision became final. 
 
2.  On March 11, 2003, the veteran submitted a claim for 
service connection for tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to March 11, 2002 
for service connection and the assignment of a 10 percent 
evaluation for tinnitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007). 
 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
courts have held that once a claim for service connection is 
granted, the claim is substantiated, and further VCAA notice 
as to downstream issues, such as the initial rating and 
evidence needed to reopen a previously denied claim, is not 
required.  Hartman v. Nicholson, 2006-7303 (Fed. Cir. Apr. 5, 
2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 
22, 2007).  Therefore, although the veteran did not receive 
notice in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding evidence needed to reopen a previously 
denied claim, the Board finds no prejudice to the veteran in 
proceeding with the present decision. 
 
 
Nonetheless, in a letter dated in February 2004, the RO 
informed the veteran of the requirements of a tinnitus claim, 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The letter told the veteran that he should send VA any 
evidence in his possession that pertained to his claim.  This 
notice served to inform him of the need to submit relevant 
evidence in his possession.  
 
The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
March 2006 letter.   
 
In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159. 

II.  Claim for Earlier Effective Date 

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.   
 
The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400. The effective date of an award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157 , and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r). 
 
The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to the revision on the same factual basis in the 
absence of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2007).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by the Department of Veterans Affairs, from a 
claimant, or others, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2007). 
 
The record shows that the veteran filed a claim for service 
connection for tinnitus in March 2000.  The RO denied the 
claim in a November 2000 rating decision.  The veteran was 
notified of this decision in December 2000 and did not 
appeal.  Thus, the decision became final.  38 U.S.C.A. § 
7105. 
 
No further correspondence was received from the veteran on 
the issue of service connection for tinnitus until March 
2003, when the veteran again requested service connection for 
tinnitus. 
 
In June 2004, the RO granted service connection for tinnitus, 
effective March 11, 2002, based on the results of a May 2004 
VA audiology examination.  This grant was not a complete 
grant of benefits sought on appeal because the veteran's 
initial claim for service connection for tinnitus was filed 
in March 2000, rather than March 2003.  See AB v. Brown, 
supra. 
 
In his August 2004 notice of disagreement, the veteran noted 
that he had submitted an audiological examination in 1994, 
which showed a diagnosis of tinnitus.  He in essence asserts 
that his claim for service connection for tinnitus should be 
part of his August 1993 claim for service connection for 
hearing loss, making the effective date prior to March 11, 
2002, as indicated on the January 2008 hearing transcript.  
However, the Board finds that the veteran did not make a 
formal claim for tinnitus in August 1993 and there is nothing 
in the record that can be construed as an informal claim.
 
The relevant facts are not in dispute.  The veteran did not 
submit a notice of disagreement within one year of the notice 
of the November 2000 denial of service connection for 
tinnitus.  It is also not disputed that the request to reopen 
his claim of service connection for tinnitus was received on 
March 11, 2003. 
 
The law is clear that VA cannot grant an effective date 
earlier than the claim to reopen.  Although it would have 
been appropriate for the RO to have assigned an effective 
date of March 11, 2003, the Board finds that the failure on 
the part of the RO to do so constitutes no more than harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the law dictates that the effective date for the 
grant of service connection and the 10 percent evaluations is 
March 11, 2002.  The appeal for an earlier effective date is 
denied. 


ORDER

Entitlement to an effective date prior to March 11, 2002, for 
the grant of service connection for tinnitus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


